Case 2:20-cv-00955-JLB-NPM Document 58-11 Filed 03/29/21 Page 1 of 1 PagelD 601

Pan Ol ets

nature

ele ctronics Tey eke ACRE ere rare

 

 

R) Check for updates

An electrically conductive silver-polyacrylamide-
alginate hydrogel composite for soft electronics

Yunsik Ohm 75, Chengfeng Pan’ "75, Michael J. Ford'?, Xiaonan Huang", Jiahe Liao’? and
Carmel Majidi 9'?34=

Hydrogels offer tissue-like compliance, stretchability, fracture toughness, ionic conductivity and compatibility with biological
tissues. However, their electrical conductivity (<100 S cnr’) is inadequate for digital circuits and applications in bioelectronics.
Furthermore, efforts to increase conductivity by using hydrogel composites with conductive fillers have led to compromises
in compliance and deformability. Here, we report a hydrogel composite that has a high electrical conductivity (>350 S cm’)

and is capable of delivering direct current while maintaining soft compliance (Young’s modulus < 1kPa) and deformability.
Micrometre-sized silver flakes are suspended in a polyacrylamide-alginate hydrogel! matrix and, after going through a partial
dehydration process, the flakes form percolating networks that are electrically conductive and robust to mechanical deforma-
tions. To illustrate the capabilities of our silver-hydrogel composite, we use the material in a stingray-inspired swimmer and a

neuromuscular electrical stimulation electrode.

match the compliance of biological tissue are important in
the development of wearable computing’, soft sensors’’ and
actuators’, energy storage/generation devices*’ and stretchable dis-
plays*’. A variety of material architectures have been used to cre-
ate soft and stretchable electronics, including deterministic (such
as wavy or serpentine) structures'”'', soft microfluidic channels'*"*
and conductive composites or polymers'*'*. However, these con-
ductive materials have intrinsic limitations, such as relatively high
Young’s modulus (>>1 MPa in some cases) or limited deformability,
and are not ideally suited for applications related to bioelectronic
systems (such as those that require interfacing with biological tis-
sues). Recently, researchers have demonstrated conductive elasto-
mers with enhanced stretchability and compliance by incorporating
microdroplets of liquid metal alloys such as eutectic gallium indium
(EGaIn)’”'". In particular, a highly stretchable and conductive poly-
mer composite has been developed using silver and EGaln parti-
cles embedded in an ethylene vinyl acetate copolymer'*. Although
EGalIn-based polymer composites exhibit an encouraging combina-
tion of high conductivity, stretchability and compliance, they require
a large volume fraction of metallic filler and their Young’s modulus
(~0.1-1 MPa) is greater than the modulus of soft gels and biological
materials (roughly 1-10kPa), such as adipose (body fat) tissue".
Hydrogels area promising candidate for soft electronics since they
have similar mechanical properties to a range of biological materials
and soft tissues”, including epidermal skin”, brain”, spinal cord™
and cardiac tissue’’. Recent research has highlighted various aspects
of hydrogels, including high fracture toughness, tissue-like Young’s
modulus (<10?kPa), high water content (>75%), ionic conductiv-
ity, bioactivity and biocompatibility"’’*. These properties enable
unique applications in bioelectronics”’ and soft robotics”, including
soft-matter sensors’ and actuators’. However, hydrogels have an
intrinsic ionic conductivity (10~> to 10~! Scmr"; refs. *'-’) that is six
to nine orders of magnitude lower than the conductivity of metals,

S= electronics that exhibit high electrical conductivity and

To improve their electrical properties, hydrogel matrices have
been filled with conductive materials such as metallic fillers (for
example, nanowires or micro/nanoparticles)*-**, carbon-based
conductive materials (carbon nanotubes or graphene)*”
and intrinsically conducting polymers (for example, poly(3,
4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) or
polyaniline)****'“*. These composites demonstrate the potential for
engineering hydrogels that are both electrically conductive (~10~*-
10' Scm”') and have tissue-like mechanical compliance. However,
there is a trade-off between improved electrical conductivity and
lowered compliance and deformability in these conductive hydrogel
composites. For example, a pure PEDOT:PSS hydrogel™ has been
developed with electrical conductivity of 40Scm™' but high Young's
modulus (~2 MPa) and low maximum strain limit (<35% strain),
while a soft graphene hydrogel has been synthesized with favour-
able mechanical properties (Young’s modulus of 50kPa) but low
electrical conductivity (~10~* Sem“),

In this Article, we report an electrically conductive hydrogel
composite that has high electrical conductivity (374Scm~'), a low
Young's modulus (<10kPa) matching that of soft biomaterials, such
as adipose tissue'’, and high stretchability (250% strain). We use a
polyacrylamide (PAAm)-alginate hydrogel that is embedded with
a low concentration of silver (Ag) flakes. Electrical conductivity
is created via a partial dehydration process in which a moder-
ate portion of water is removed to induce percolation and create
electrically conductive pathways (Fig. 1a,b). Because the composite
has a low concentration of metallic filler, it exhibits only modest
hysteresis between loading and unloading cycles. The Ag-hydrogel
composite’s high conductivity, low Young’s modulus, high electri-
cal stability and high stretchability make it a suitable material for
applications in soft robotics, bioelectronics and wearable electron-
ics (Fig. 1c, Supplementary Fig. 1 and Supplementary Table 1). We
demonstrate the potential applications of this soft conductor by
using it in a light-emitting diode circuit that shows high mechanical

and is inadequate for digital and power electronics*! iance (Fig. 1d and Supplementary Fig. 2), a stingray-inspired
Exhibit 11

‘Soft Machines Lab, Carnegie Mellon University, Pittsburgh, PA, USA. 7Mechanical Engineering, Carnegie Mellon University, Pittsburgh, PA, USA. 2Robotics
Institute, Carnegie Mellon University, Pittsburgh, PA, USA. *Materials Science & Engineering, Carnegie Mellon University, Pittsburgh, PA, USA.
*These authors contributed equally: Yunsik Ohm, Chengfeng Pan. “e-mail: cmajidi@andrew.cmu.edu

 

NATURE ELECTRONICS | VOL 4] MARCH 2021 | 185-192 | www-nature.com/natureelectronics 185
